Citation Nr: 0308282	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-12 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
psychiatric disability.

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).  

The Board notes that the veteran requested a hearing in 
August 2002.  He was notified of the date, time, and location 
of that hearing by a VA letter dated in February 2003.  The 
veteran failed to report for his personal hearing and there 
are no other outstanding hearing requests of record.


FINDINGS OF FACT

1.	In unappealed June 1994 and April 1998 rating decisions, 
the RO denied service connection for psychiatric disability.  

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's April 1998 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran's is not shown to have hepatitis C that is 
etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The unappealed April 1998 rating decision denying service 
connection for psychiatric disability is final.  38 U.S.C.A. 
§§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  Since the April 1998 rating decision, new and material 
evidence has not been received, and the veteran's claim of 
entitlement to service connection for psychiatric disability 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).

3.  Hepatitis C was not incurred in or aggravated  by active 
service.  38 U.S.C.A. §§ 1110, 5103, 510A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were filed in January 2002 and 
remain pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a May 2002 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a July 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection and new and material evidence claims, informed him 
of the reasons why his claims had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claims.  

In March 2002 letters, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

Under the foregoing circumstances, the Board considers the 
duty to notify has been met.  

VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

With respect to the veteran's original claim of entitlement 
to service connection for hepatitis C, the VCAA provides that 
VA shall make reasonable efforts to assist in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The veteran's service 
medical records have been received, as have VA outpatient 
treatment records and private medical reports.  The Board 
finds that all known and ascertainable medical records have 
been obtained and the veteran does not appear to contend 
otherwise.  Further, since there is no suggestion in the 
record of hepatitis in service, the veteran indicated in his 
application for benefits that its onset occurred several 
years after service, and there is no competent evidence 
suggesting its onset in service, an examination of the 
veteran is not warranted in this case.  

In view of the foregoing, the Board considers the duty to 
assist requirements of the VCAA have been met.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; VA outpatient 
treatment reports; and private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

1.  Psychiatric Disability

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for psychiatric 
disability on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
service connection claim was addressed in June 1994 and April 
1998 rating decisions and that service connection was denied.  
The June 1994 decision denied the veteran's claim on the 
basis that while the veteran complained of trouble sleeping 
and nervousness during service, there was no evidence that he 
had developed a chronic psychiatric disorder.  The April 1998 
decision denied the veteran's claim on the basis that the 
there was no in-service evidence that the veteran sought 
treatment for psychosis.  Those decisions are  final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2002).  In 
January 2002, the veteran requested that his service 
connection claim be reopened.  A May 2002 rating decision 
denied reopening the claims on the basis that new and 
material evidence had not been submitted.  The veteran 
disagreed with that decision and initiated a timely appeal.  
As there are prior final decisions for these claims, the June 
1994 and April 1998 decisions, the Board is required to 
determine whether new and material evidence has been 
presented before reopening and adjudicating the service 
connection claim.  See Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a claim, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Under the pertinent 
version of 38 C.F.R. § 3.156(a), new evidence is defined as 
existing evidence not previously submitted to agency 
lawmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the April 1998 rating 
decision, the veteran submitted VA outpatient treatment 
records and personal statements in support of his claim.  
Outpatient treatment records dated October 2001 to January 
2002 document the veteran's treatment and diagnoses of 
depression, bipolar disorder, and substance abuse.  However, 
none of the treating physicians offered an opinion as to the 
etiology of any of the veteran's disorders.  Further, his 
active service was not referenced.  

While VA outpatient treatment reports indicate that the 
veteran suffers from depression, bipolar disorder, and 
substance abuse, this is not an element for which evidence 
was lacking in June 1994 and April 1998.  The Court has held 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993).

The veteran's contentions that his depression/bipolar 
disorder are related to his service are reiterations of 
similar statements previously considered by the RO and as 
such cannot be considered to be new.  Moreover, such 
statements are not material.  It is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as date of 
onset or cause of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Thus, there has been no evidence added to the record which 
addresses the matters of in-service incurrence or aggravation 
of psychiatric disability or a nexus between any nervousness 
the veteran had in service and his current psychiatric 
disorder.  Absent the presentation of such evidence, new and 
material evidence cannot be said to have been submitted and 
the claim cannot be reopened.

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the April 1998 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, new and material evidence 
has not been submitted and the claim for entitlement to 
service connection for psychiatric disability is not 
reopened.




2.  Hepatitis C

The veteran contends that he suffers from hepatitis C that is 
etiologically related to his active service.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that a preponderance 
of the evidence is against the veteran's claim.  As such 
service connection is not warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of hepatitis C.  In addition, there 
are no treatment records pertaining to the veteran's 
hepatitis C for several years after service.  The only 
medical evidence of record indicating that the veteran has 
hepatitis C is a December 2001 laboratory report noting that 
the veteran had tested positive for hepatitis C antibodies.  
While VA outpatient treatment reports note that the veteran 
had been diagnosed with hepatitis C, they offer no opinion as 
to its etiology.  In fact, the veteran's active service is 
not referenced at all.  In the absence of any competent 
evidence showing the presence of hepatitis C in service, or 
medical evidence linking his current hepatitis C to service, 
there is no basis for establishing service connection for 
that disability.  Accordingly, the veteran's appeal in this 
regard is denied.

For these reasons the Board finds that the preponderance of 
the credible and probative evidence demonstrates that the 
veteran's currently diagnosed hepatitis C was not incurred in 
or aggravated by active service.  The appeal is accordingly 
denied. 


ORDER

The claim of entitlement service connection for a psychiatric 
disability is not reopened; the appeal is denied.

Service connection for hepatitis C is denied. 



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

